FOR PUBLICATION
  UNITED STATES COURT OF APPEALS

           FOR THE NINTH CIRCUIT

WESTERN WATERSHEDS PROJECT,              
                  Plaintiff-Appellant,
                  v.
KEN SALAZAR, in his official
capacity as Secretary of the United
States Department of the Interior;
BOB ABBEY, in his official capacity
as Director of the United States
Bureau of Land Management;
MIKE POOL, in his official capacity
as Deputy Director of the United
States Bureau of Land                          No. 11-56363
Management; UNITED STATES                        D.C. No.
BUREAU OF LAND MANAGEMENT, a                  2:11-cv-00492-
federal agency; ROWAN GOULD, in
his official capacity as Director of             DMG-E
                                             Central District of
the Untied States Fish and                      California,
Wildlife Service; REN LOHOEFENER,              Los Angeles
in his official capacity as Regional             ORDER
Director of the Pacific Southwest
Region of the United States Fish
and Wildlife Service; UNITED
STATES FISH AND WILDLIFE SERVICE,
a federal agency; UNITED STATES
DEPARTMENT OF THE INTERIOR, a
federal agency,
               Defendants-Appellees,
                 and,
BRIGHTSOURCE ENERGY, INC.,
    Intervenor-Defendant-Appellee.
                                         
                              9445
9446         WESTERN WATERSHEDS PROJECT v. SALAZAR
          Appeal from the United States District Court
             for the Central District of California
            Dolly M. Gee, District Judge, Presiding

                    Argued and Submitted
             August 8, 2012—Pasadena, California

                     Filed August 10, 2012

       Before: Stephen Reinhardt, Barry G. Silverman, and
             Kim McLane Wardlaw, Circuit Judges.


                          COUNSEL

Stephan C. Volker, Joshua A.H. Harris, Daniel P. Garrett-
Steinman, and Jamey M.B. Volker, Law Offices of Stephan
C. Volker, Oakland, California, for the plaintiff-appellant.

Aaron P. Avila, and Thkla Hansen-Young, United States
Department of Justice, Washington, D.C., for the defendants-
appellees.

Albert M. Ferlo, Perkins Coie, LLP, Washington D.C., for the
intervenor-defendant-appellee.


                           ORDER

   “A plaintiff seeking a preliminary injunction must establish
that he is likely to succeed on the merits, that he is likely to
suffer irreparable harm in the absence of preliminary relief,
that the balance of equities tips in his favor, and that an
injunction is in the public interest.” Winter v. Natural Res.
Def. Council, Inc., 555 U.S. 7, 20 (2008). We subject a dis-
trict court decision denying a preliminary injunction to “lim-
ited and deferential” review; we will reverse only where the
           WESTERN WATERSHEDS PROJECT v. SALAZAR             9447
district court abused its discretion. Sw. Voter Registration
Educ. Project v. Shelley, 344 F.3d 914, 918 (9th Cir. 2003)
(en banc) (per curiam). We have reviewed the briefs and the
excerpts of record, heard oral argument, and considered the
matter thoroughly. We conclude that the district court did not
abuse its discretion in denying Appellants’ motion for a pre-
liminary injunction.

   The district court did not abuse its discretion in its applica-
tion of the Winter factors. In particular, the court properly
analyzed the balance of equities and the public interest, and
did not abuse its discretion in finding that these factors
weighed against issuing a preliminary injunction. In balancing
the equities, the district court properly weighed the environ-
mental harm posed by the Ivanpah Solar Electric Generating
System (“ISEGS”) project against the possible damage to
project funding, jobs, and the state and national renewable
energy goals that would result from an injunction halting proj-
ect construction, and concluded that the balance favored
Appellees. This result was within the district court’s discre-
tion. See Earth Island Inst. v. Carlton, 626 F.3d 462, 475 (9th
Cir. 2010) (“An injunction is a matter of equitable discretion.
The assignment of weight to particular harms is a matter for
district courts to decide. The record here shows that the dis-
trict court balanced all of the competing interests at stake.”)
(alteration marks, quotation marks, and citation omitted). The
District Court also properly exercised its discretion in weigh-
ing Appellant’s delay in seeking a preliminary injunction until
after construction began, was temporarily halted, and begun
anew, and some $712 million had been expended among the
equitable factors. While Appellant maintains that it lacked
facts supporting a preliminary injunction motion until the
Bureau of Land Management (“BLM”) revealed the greater
tortoise impacts on April 19, 2011, many of Appellant’s
objections to the Final Environmental Impact Statement have
nothing to do with BLM’s disclosure of a greater-than-
expected desert tortoise population.
9448        WESTERN WATERSHEDS PROJECT v. SALAZAR
   The district court also did not abuse its discretion in analyz-
ing the public interests at stake. It properly concluded that
Appellant’s contention that rooftop solar panels were a prefer-
able source of renewable energy amounted to a policy dispute
and could not support a finding that an injunction was in the
public interest. The district court properly took into account
the federal government’s stated goal of increasing the supply
of renewable energy and addressing the threat posed by cli-
mate change, as well as California’s argument that the ISEGS
project is critical to the state’s goal of reducing fossil fuel use,
thereby reducing pollution and improving health and energy
security in the state. Appellant has pointed to no clear factual
error or mistake of law in the district court’s analysis of the
public interest factors. Accordingly, we affirm the denial of
Appellant’s preliminary injunction motion.

  IT IS SO ORDERED.